Citation Nr: 0700340	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  97-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to an increased rating for service-connected 
hemorrhoids, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
duodenal ulcer, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at an RO hearing in July 1997.  This matter was 
remanded in September 2005 for further development.  

In February 1996, the veteran filed claims for increased 
disability ratings for his service-connected hemorrhoids and 
duodenal ulcer, both rated noncompensably disability, 
effective April 1970.  In an August 1996 rating decision, the 
RO denied entitlement to increased disability ratings, and 
the veteran perfected an appeal.  In a November 1997 rating 
decision, the RO increased the disability rating assigned to 
duodenal ulcer to 10 percent effective February 12, 1996.  In 
a September 2004 rating decision, the RO increased the 
disability rating assigned to hemorrhoids to 10 percent, 
effective October 2, 2002.  As will be discussed in more 
detail below, these matters remain in appellate status, as 
the maximum schedular rating has not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board has determined that further evidentiary 
development is necessary with regard to the issues on appeal.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).

In August 2006 correspondence from the veteran, he reported 
that he had recently medically retired from his employment, 
and was receiving Social Security disability benefits.  The 
RO should request the entirety of the veteran's records from 
the Social Security Administration (SSA).

On file are treatment records from the VA Medical Center in 
Long Beach, California, for the period December 1994 to 
December 1999.  The RO should obtain the veteran's treatment 
records from the Long Beach VAMC for the period January 2000 
to the present.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

At the December 2003 VA examination, with regard to his 
duodenal ulcer, the veteran reported that he had been 
hospitalized several times in 2003 due to dehydration.  Such 
hospital records are not on file, and it does not appear that 
the veteran has identified any such medical provider.  The RO 
should contact the veteran and obtain the name, address, and 
dates of treatment for his claimed hospitalizations in 2003.  
The veteran is advised that he has an obligation to cooperate 
fully with VA's efforts to obtain the medical records.  38 
C.F.R. § 3.159(c)(1)(i).  While VA has a duty to assist the 
veteran in the development of his claim, the veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The veteran was afforded a VA examination in December 2003 to 
assess the severity of his hemorrhoids and duodenal ulcer.  
Although the veteran has not provided any information 
regarding any medical treatment administered for these 
conditions subsequent to the VA examination, in his August 
2006 correspondence he suggested that his disabilities had 
worsened.  As the veteran has asserted that the severity of 
his disabilities have increased since his most recent VA 
examination, the Board finds that a new VA examination is 
warranted to assess the severity.  See VAOPGCPREC 11-95 
(April 7, 1995) (While the Board is not required to direct a 
new examination simply because of the passage of time, VA's 
General Counsel has indicated that a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination.).  The veteran should be afforded a 
VA examination to assess the current severity of his service-
connected hemorrhoids and duodenal ulcer.

In light of these issues being remanded for further 
development as outlined above, it appears appropriate to also 
direct additional notice to comply with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as addressed in a recent judicial 
decision.  VA should inform the veteran that a disability 
rating will be assigned if service connection is granted and 
an effective date for the award of benefits will be assigned 
if increases are awarded, and also include an explanation as 
to the type of evidence that is needed to establish an 
increased disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be issued a 
corrective VCAA notice which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date as it pertains 
to the service connection and increased 
rating claims, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the entirety 
of the veteran's SSA records.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  

3.  The RO should obtain the veteran's 
treatment records from the Long Beach 
VAMC for the period January 2000 to the 
present.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

4.  The RO should contact the veteran and 
obtain the name, address and dates of 
treatment of any medical provider 
pertaining to his claimed 
hospitalizations in 2003.  After securing 
the necessary releases, the RO should 
then obtain the veteran's treatment 
records from any identified medical 
providers.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

5.  Schedule the veteran for a VA 
examination to address the severity of 
any current hemorrhoids.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings should be reported.  The 
examiner should assess whether any 
detected hemorrhoids are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences, and whether the veteran has 
persistent bleeding with secondary 
anemia, or fissures.  The examiner should 
also provide an opinion concerning the 
impact of the service-connected 
hemorrhoid disability on the veteran's 
ability to work, and provide supporting 
rationale for this opinion.

6.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the severity of his service- connected 
duodenal ulcer disease.  It is imperative 
that the claims file be made available to 
the examiner in connection with the 
examination.  Any necessary special 
studies should be performed and all 
pertinent clinical findings should be 
reported.  Examination findings should be 
reported to allow for evaluation of the 
ulcer disability under the terms of 
applicable VA rating criteria, to include 
pain, vomiting, recurrent hematemesis or 
melena, anemia, weight loss, frequency 
and duration of episodes as well as 
whether the resulting impairment is mild, 
moderate, moderately severe, or severe.  
The examiner should clearly list all 
symptoms attributable to the veteran's 
service-connected duodenal ulcer 
disability.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected duodenal ulcer 
on the veteran's ability to work, and 
provide supporting rationale for this 
opinion.

7.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
are warranted.  The veteran should then 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



